PER CURIAM.
William Wilson appeals his conviction for manslaughter, arguing that the State failed to prove the victim’s head injury was a contributing cause of his death and arguing that the trial court erred in refusing to give three jury instructions proposed by Wilson. Upon review of the record, we conclude that the evidence was sufficient for the jury to find that Wilson’s actions were a contributing factor in the victim’s death. In addition, we find no reversible error in the trial court’s denial of Wilson’s requested jury instructions. Accordingly, we affirm.
Affirmed.
CAMPBELL, A.C.J., and FULMER and WHATLEY, JJ., Concur.